66 N.J. 6 (1974)
326 A.2d 688
EARL PRICKETT, PLAINTIFF-APPELLANT
v.
MATILDA ALLARD, THE ISSUES OF MATILDA ALLARD NOW OR HEREAFTER BORN DURING THE LIFETIME OF MATILDA ALLARD, THEIR HEIRS, DEVISEES, PERSONAL REPRESENTATIVES AND THEIR OR ANY OF THEIR SUCCESSORS IN RIGHT, TITLE AND INTEREST; THE STATE OF NEW JERSEY, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued September 9, 1974.
Decided October 22, 1974.
Mr. George L. Seltzer argued the cause for appellant (Messrs. Valentine and Seltzer, attorneys).
No appearance was made on behalf of respondents.
PER CURIAM.
The judgment is affirmed substantially for the reasons exressed by the Appellate Division, 126 N.J. Super. 438.
For affirmance  Chief Justice HUGHES and Justices JACOBS, HALL, MOUNTAIN, SULLIVAN, PASHMAN and CLIFFORD  7.
For reversal  None.